HAIRE, Judge,
specially concurring,
I concur in the result reached by the majority. The majority implies, however, that requiring the second scheduled injury to be treated as unscheduled is unfavorable to a claimant and that such a requirement is subject to change by court decision under the Arizona statutory scheme. I disagree on both counts.
First, while the immediately available “up front” dollars flowing from a scheduled classification have the appearance of being the remedy most favorable to this particular claimant, a scheduled classification would have the result of precluding the reopening and the awarding of future benefits based upon actual loss of earning capacity should the claimant’s industrial impairments in the future result in an actual earning capacity loss. Such an earning capacity loss would result in compensation benefits far exceeding the limited amount now available as a result of a scheduled award.
Additionally, in my opinion the result we reach is statutorily required and should not be subject to judicial change. Commencing with Ossic v. Verde Central Mines, 46 Ariz. 176, 49 P.2d 396 (1935), and continuing in numerous subsequent decisions, the Arizona Supreme Court has consistently, and correctly, interpreted A.R.S. § 23-1044(E) as requiring that a scheduled industrial injury be treated as unscheduled when disability resulting from a previous injury continues to exist. Under A.R.S. § 23-1044(B), the disability resulting from an industrial injury which is scheduled is statutorily deemed to result in “permanent partial disability.” Therefore, when § 23-1044(B) is considered in conjunction with § 23-1044(E), there is a statutory requirement that under the facts of this case claimant’s injury be classified as unscheduled.
For the above reasons, I concur in the result.